Case 9:20-cv-81063-RS Document 26 Entered on FLSD Docket 09/18/2020 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA


  STEVE HARTEL, Individually and on Behalf
  of All Others Similarly Situated,

                           Plaintiff,

                     v.                                 Case No. 9:20-cv-81063-RS

  THE GEO GROUP, INC., GEORGE C.
  ZOLEY, and BRIAN R. EVANS,

                           Defendants.


   UNOPPOSED MOTION FOR ENTRY OF THE ATTACHED PROPOSED OMNIBUS
      ORDER APPOINTING LEAD PLAINTIFFS, APPROVING SELECTION OF
   COUNSEL, DISMISSING THE CURRENT COMPLAINT WITHOUT PREJUDICE,
          SETTING DEADLINE FOR AMENDING THE COMPLAINT,
                   AND SETTING RELATED DEADLINES

        Lead plaintiff movants James Michael DeLoach and Edward Oketola move for the Court

 to enter the attached unopposed order that grants the following unopposed relief, which will fully

 resolve the pending motions at ECF Nos. 6, 19, 21, 22, 23, and 24, and in support respectfully

 state as follows.

        1.      On July 7, 2020, plaintiff Steve Hartel commenced this class action against The

 GEO Group, Inc. (“GEO Group”), George C. Zoley, and Brian R. Evans (“Defendants”) alleging

 violations of §§10(b) and 20(a) of the Securities Exchange Act of 1934.

        2.      On July 7, 2020, pursuant to the Private Securities Litigation Reform Act of 1995

 (“PSLRA”), 15 U.S.C. §78u-4(a)(3)(A)(i), plaintiff Hartel published a “Notice” via a major

 newswire advising members of the purported Class of (1) the pendency of the action, (2) the claims

 asserted therein, (3) the purported Class Period, and (4) that in not later than 60 days, any member

 of the putative Class may move the court to serve as lead plaintiff.
Case 9:20-cv-81063-RS Document 26 Entered on FLSD Docket 09/18/2020 Page 2 of 8



        3.      On August 12, 2020, Defendants filed a motion to dismiss [ECF No. 6].

        4.      On September 8, 2020, pursuant to Section 21D of the PSLRA, lead plaintiff

 movants James Michael DeLoach, Edward Oketola, Rick Polland, Doug Marshall, and Ye Zhang

 filed timely motions for appointment as lead plaintiff and approval of counsel as lead counsel

 (“Lead Plaintiff Motions”) [ECF Nos. 19, 21, 22, 23, 24].

        5.      The Lead Plaintiff Movants have collectively agreed that, rather than continue to

 litigate their competing motions, it is in the best interest of the Class that the Court amicably

 resolve the Lead Plaintiff Motions by appointing James Michael DeLoach and Edward Oketola as

 Co-Lead Plaintiffs (the “Proposed Co-Lead Plaintiffs”) and their counsel, Levi & Korsinsky, LLP

 and Roche Cyrulnik Freedman, LLP, as Co-Lead Counsel (the “Proposed Co-Lead Counsel”).

        6.      The PSLRA, 15 U.S.C. §78u-4(a)(3)(B)(iii), provides, inter alia, that the “most

 adequate plaintiff” to serve as lead plaintiff is the person or group that has the largest financial

 interest in the relief sought by the Class. Proposed Co-Lead Plaintiffs believe they have the largest

 financial interest among the Lead Plaintiff Motions.

        7.      Proposed Co-Lead Plaintiffs have provided personally signed, sworn certifications

 which comply with the requirements of 15 U.S.C. §78u-4(a)(2) by setting forth, among other

 things, all of the specific transactions of each plaintiff in GEO Group securities during the Class

 Period specified in the complaint. See [ECF Nos. 22-3, 23-1].

        8.      15 U.S.C. §78u-4(a)(3)(B)(iii)(I)(cc) provides that, in addition to possessing the

 largest financial interest in the outcome of the litigation, a lead plaintiff must “otherwise satisfy

 the requirements of Rule 23 of the Federal Rules of Civil Procedure,” and Proposed Co-Lead

 Plaintiffs have each demonstrated adequacy as lead plaintiff because, consistent with 15 U.S.C.

 §78u 4(a)(3)(b)(iii)(I), each: (1) has made a timely motion for appointment as lead plaintiff, (2)

                                              2
Case 9:20-cv-81063-RS Document 26 Entered on FLSD Docket 09/18/2020 Page 3 of 8



 has retained experienced and competent counsel to prosecute this case on behalf of the Class, (3)

 as a result of sustaining substantial financial losses from investments in GEO Group securities, is

 extremely motivated to pursue the claims in this action, and (4) is not aware of any unique defenses

 defendants could raise against them that would render them inadequate to represent the Class or

 that they have any interests antagonistic to the Class. See [ECF Nos. 22, 23].

        9.      The claims of Proposed Co-Lead Plaintiffs further satisfy the requirements of Rule

 23 and the PSLRA as their interests are closely aligned with those of the other Class members

 because each of their claims: (1) arise from the same event, practice or course of conduct that gives

 rise to other Class members’ claims, (2) are based on the same legal theory as other Class members’

 claims, and (3) are typical of the claims asserted by the Class because, like all members of the

 Class, Proposed Co-Lead Plaintiffs (i) each allege that defendants violated the Exchange Act by

 publicly disseminating false and misleading statements concerning GEO Group’s business,

 operations, and prospects, and (ii) each sustained damages as a result of their respective purchases

 of GEO Group securities during the Class Period at prices artificially inflated by defendants’

 alleged misrepresentations and omissions. See [ECF Nos. 22, 23.]

        10.     15 U.S.C. §78u-4(a)(3)(B)(iv) provides that, subject to the approval of the Court,

 the most adequate plaintiff will select and retain counsel to represent the Class. Proposed Co-Lead

 Plaintiffs have retained Proposed Co-Lead Counsel to pursue this litigation on behalf of the Class

 if they are appointed lead plaintiffs; thus the Class will receive the highest caliber of legal

 representation because each of these firms is experienced in class action and securities litigation

 and has successfully prosecuted securities fraud class actions on behalf of injured investors;

        11.     Movants Rick Polland, Doug Marshall, and Ye Zhang, by and through their

 undersigned counsel, consent to this application and, in turn, withdraw their respective Lead

                                              3
Case 9:20-cv-81063-RS Document 26 Entered on FLSD Docket 09/18/2020 Page 4 of 8



 Plaintiff Motions [ECF Nos. 19, 21, 25]. Defendants, moreover, do not believe that they have

 standing to oppose—and, therefore, do not oppose—the requested appointments of Proposed Co-

 Lead Plaintiffs and Proposed Co-Lead Counsel. Accordingly, there is no longer a dispute as to the

 relief requested in the Lead Plaintiff Motions [ECF Nos. 19, 21, 22, 23, 24].

        12.     In light of the requested appointments described above, Proposed Co-Lead

 Plaintiffs and Proposed Co-Lead Counsel intend to file an amended complaint, as they did not

 draft or file the current Complaint [ECF No. 1]. In the interest of judicial economy, therefore,

 Proposed Co-Lead Plaintiffs request, and Defendants agree, that the Court: (a) dismiss the

 Complaint without prejudice, with both sides to bear their own costs and fees; (b) direct Proposed

 Co-Lead Plaintiffs to file their amended complaint by November 17, 2020 (within 60 days of this

 filing); (c) provide Defendants until December 18, 2020 to file their responsive motion or answer;

 (d) if a motion to dismiss is filed, provide Co-Lead Plaintiffs until January 18, 2021 to file a

 response; and (e) provide Defendants until February 2, 2021 to file their reply.

        13.     Thus, to resolve the motions at ECF Nos. 6, 19, 21, 22, 23, and 24, Proposed Co-

 Lead Plaintiffs request that the Court issue the attached proposed and unopposed order:

 (i) appointing James Michael DeLoach and Edward Oketola as Co-Lead Plaintiffs for the Class;

 (ii) approving Co-Lead Plaintiffs’ selections of counsel – Levi & Korsinsky, LLP and Roche

 Cyrulnik Freedman, LLP – as Co-Lead Counsel; (iii) dismissing the Complaint [ECF No. 1]

 without prejudice, with all parties to bear their own fees and costs, only with respect to the initial

 complaint, without prejudice to any other entitlement or request for costs or fees; (iv) ordering Co-

 Lead Plaintiffs to file an amended complaint by November 17, 2020; (v) setting the agreed briefing

 schedule set forth above; and (vi) issuing such other and further relief as the Court may deem just

 and proper.

                                               4
Case 9:20-cv-81063-RS Document 26 Entered on FLSD Docket 09/18/2020 Page 5 of 8




                                    5
Case 9:20-cv-81063-RS Document 26 Entered on FLSD Docket 09/18/2020 Page 6 of 8



                             S.D. FLA. L.R. 7.1 CERTIFICATION

        In accordance with S.D. Fla. L.R. 7.1(a)(3), Plaintiffs and Defendants conferred in good

 faith and, as indicated above, the relief sought is unopposed, and the attached order is unopposed.

  Dated: September 18, 2020                        Respectfully submitted,

                                                   ROCHE CYRULNIK FREEDMAN LLP

                                                   /s/ Velvel Freedman
                                                   Velvel (Devin) Freedman (FL# 99762)
                                                   Constantine P. Economides (FL# 118177)
                                                   Ivy T. Ngo (pro hac forthcoming)
                                                   Southeast Financial Center
                                                   200 S. Biscayne Blvd. Suite 5500
                                                   Miami, FL 33131
                                                   Telephone: (305) 851-5997
                                                   Emails: vel@rcfllp.com
                                                   ceconomides@rcfllp.com
                                                   ingo@rcfllp.com

                                                   Attorneys for Movant Edward Oketola and
                                                   Proposed Co-Lead Counsel for the Class

  Dated: September 18, 2020                        CULLIN O’BRIEN LAW, P.A.

                                                   /s/ Cullin O’Brien
                                                   Cullin O’Brien (FL# 0597341)
                                                   6541 NE 21st Way
                                                   Fort Lauderdale, Florida 33308
                                                   Tel: (561) 676-6370
                                                   Fax: (561) 320-0285
                                                   E-mail: cullin@cullinobrienlaw.com

                                                   Liaison Counsel for Movant James Michael
                                                   DeLoach and Proposed Liaison Counsel for
                                                   the Class

                                                   LEVI & KORSINSKY, LLP
                                                   Nicholas I. Porritt
                                                   Adam M. Apton
                                                   1101 30th Street NW, Suite 115
                                                   Washington, DC 20007
                                                   Tel: (202) 524-4290
                                                   Fax: (202) 333-2121
                                              6
Case 9:20-cv-81063-RS Document 26 Entered on FLSD Docket 09/18/2020 Page 7 of 8



                                        Email: nporritt@zlk.com
                                        Email: aapton@zlk.com
                                        pro hac vice to be submitted

                                        Attorneys for Movant James Michael DeLoach
                                        and Proposed Co-Lead Counsel for Plaintiffs

  Dated: September 18, 2020             DESMOND LAW FIRM, P.C.

                                        /s/ Leo W. Desmond
                                        Leo W. Desmond, Esquire (FL# 0041920)
                                        5070 Highway A1A, Suite D
                                        Vero Beach, Florida 32963
                                        Telephone: 772.231.9600
                                        Facsimile: 772.231.0300
                                        lwd@desmondlawfirm.com

                                        GLANCY PRONGAY & MURRAY LLP
                                        Robert V. Prongay
                                        Charles H. Linehan
                                        Pavithra Rajesh
                                        1925 Century Park East, Suite 2100
                                        Los Angeles, CA 90067
                                        Telephone: 310-201-9150
                                        Facsimile: 310-201-9160
                                        Email: info@glancylaw.com

                                        Attorneys for Movant Rick Polland


  Dated: September 18, 2020             SHEPHERD, FINKELMAN, MILLER &
                                        SHAH, LLP

                                        /s/ Jayne A. Goldstein
                                        Jayne A. Goldstein (FL# 144088)
                                        1625 N. Commerce Pkwy, Suite 320
                                        Fort Lauderdale, FL 33326
                                        (866) 849-7545
                                        Fax: (866) 300-7367
                                        jgoldstein@sfmslaw.com


                                        POMERANTZ LLP
                                        James M. LoPiano
                                        600 Third Avenue
                                        New York, NY 10016
                                    7
Case 9:20-cv-81063-RS Document 26 Entered on FLSD Docket 09/18/2020 Page 8 of 8



                                                   (212) 661-1100
                                                   Fax: (917) 463-1044
                                                   jlopiano@pomlaw.com

                                                   Attorneys for Plaintiff Steve Hartel and Movant
                                                   Doug Marshall


  Dated: September 18, 2020                        THE ROSEN LAW FIRM, P.A.

                                                   /s/Laurence M. Rosen
                                                   Laurence M. Rosen, Esq. (FL# 0182877)
                                                   275 Madison Avenue, 40th Floor
                                                   New York, New York 10016
                                                   Telephone: (212) 686-1060
                                                   Fax: (212) 202-3827
                                                   Email: lrosen@rosenlegal.com

                                                   Attorneys for Movant Ye Zhang



                                 CERTIFICATE OF SERVICE

        I hereby certify that on September 18, 2020, I authorized the electronic filing of the

 foregoing with the Clerk of the Court using the CM/ECF system which will send notification of

 such filing to the e-mail addresses denoted on the attached Electronic Mail Notice List.



                                              /s/ Cullin O’Brien
                                              Cullin O’Brien (FL# 0597341)




                                             8
